DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/17/2022 has been placed of record in the file.
Claims 1, 9, 12, 13, 15, 19, and 20 have been amended.
The rejection of claims 13 and 20 under 35 U.S.C. 112 is withdrawn in view of the amendment.
Claims 1-20 are pending.
The applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the following new grounds of rejection.

Response to Amendment
Claims have been amended to further define the type of application framework.  The amendment proves a change in scope to the independent claims as the independent claims now explicitly state a .NET framework that attempts to load one or more dynamic link libraries, or the like.  However, none of the amended claims show a patentable distinction over the prior art as evidenced by the following new grounds of rejection.

Drawings
8.	Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 
9.	In the remarks filed 2/17/2022, the applicant has argued that elements of these figures “are part of the operational framework of the present disclosure.”  However, the specification gives no guidance that anything in these figures is new from the prior art.  For example, the applicant argues that “Figure 1 illustrates unmanaged applications”, but it does not appear that the applicant has herein invented the concept of the unmanaged application.  Implementation of a specific unmanaged application related to the present invention has been reserved for discussion of later figures in the specification.

Specification
10.	The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure, but instead simply repeats the claim language.  Correction is required.  See MPEP § 608.01(b).
11.	In the remarks filed 2/17/2022, the applicant has argued that “the Examiner has not shown that the Abstract fails to fulfill its purpose.”  However, the issue at hand is not the purpose of the abstract, but its form.  It is recommended that the applicant amend the abstract so that the phraseology of the claims is not repeated therein.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are directed to "one or more tangible, non-transitory computer-readable storage mediums".  However, the claimed "mediums" simply store instructions and nothing more.  As such, it is believed that the “instructions” would reasonably be interpreted by one of ordinary skill as the abstract idea of any portion of a computer code, including the forms of software, per se, used in computing.  Therefore, the claims in question do not appear to fall within a statutory category of invention as set forth in 35 U.S.C. 101.  It is recommended that the claims be amended to positively recite the use of the instructions as “when executed by a computer processor” or the like.
14.	In the remarks filed 2/17/2022, the applicant has argued that the claims do not recite an abstract idea.  However, this is not the issue at hand.  Instead, the claims lack clarity around the functional relationship between the medium’s executable instructions and the supposed system that would execute the instructions.  In fact, there is no computer, processor, or other machine claimed as being associated with the programming stored on the medium.  As such no functional relationship has been established.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mircescu (U.S. Patent Application Publication Number 2015/0096018) in view of Tanda et al. (U.S. Patent Application Publication Number 2019/0188384), hereinafter referred to as Tanda.
Mircescu disclosed techniques for malware scanning.  In an analogous art, Tanda disclosed techniques for detecting script-based malware.  Both systems deal directly with malware scanning.
Regarding claim 1, Mircescu discloses a computing apparatus, comprising: a processor and a memory (paragraph 36, processor and memory); an operating system (paragraph 36, operating system); an application framework including instructions to search a target directory for one or more dynamic link libraries (DLLs) and to attempt to load the one or more DLLs if found (paragraph 48, computer program instance with execution thread, and shared libraries); and an application comprising: a library file comprising a primary feature module to provide a primary feature of the application, the primary feature module structured to operate within the framework, wherein the library file is not independently executable outside of the framework (paragraph 48, library implements functional aspects of specific program); and an unmanaged executable binary to host the library file, wherein the unmanaged executable binary is not managed by the framework, and comprises hooks to intercept the framework’s attempt to load the one or more DLLs, and to provide a security scan of the one or more DLLs before permitting the framework to attempt to load the one or more DLLs (paragraph 66, activity monitor uses OS  load DLL, and paragraphs 72 and 73, determines and stores module reputation data).
Mircescu does not explicitly state that the framework is a .NET framework.  However, hooking in a .NET framework to prevent calls to malicious modules was well known in the art as evidenced by Tanda.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mircescu by adding the ability that the framework is a .NET framework as provided by Tanda (see paragraph 60, .NET Framework).  One of ordinary skill in the art would have recognized the benefit that providing such hooking in a .NET framework would assist in providing enhanced visibility and protection from malware (see Tanda, paragraph 12).
Regarding claim 2, the combination of Mircescu and Tanda discloses wherein the operating system is a Microsoft Windows operating system, and wherein the application framework is a Microsoft .NET application framework (Mircescu, paragraph 36, Windows, and paragraph 48, computer program instance executes in Windows, and Tanda, paragraph 60, .NET Framework).
Regarding claim 3, the combination of Mircescu and Tanda discloses wherein the application framework is an open-source implementation of a Microsoft .NET application framework (Mircescu, paragraph 36, Linux, and paragraph 48, computer program instance executes in Windows, and Tanda, paragraph 60, .NET Framework).
Regarding claim 4, the combination of Mircescu and Tanda discloses wherein the target directory is a local directory of the unmanaged executable (Mircescu, paragraph 48, library loaded to memory operating system process).
Regarding claim 5, the combination of Mircescu and Tanda discloses wherein the target directory is an operating system directory (Mircescu, paragraph 48, library loaded to memory operating system process).
Regarding claim 6, the combination of Mircescu and Tanda discloses wherein the one or more shared libraries are Unix or Linux shared object libraries (Mircescu, paragraph 48, Linux executable modules).
Regarding claim 7, the combination of Mircescu and Tanda discloses wherein the one or more shared libraries are Windows dynamic link libraries (Mircescu, paragraph 48, DLLs).
Regarding claim 8, the combination of Mircescu and Tanda discloses wherein the application framework instructions are to search for the one or more shared libraries by name (Mircescu, paragraph 54, LoadLibrary function).
Regarding claim 9, the combination of Mircescu and Tanda discloses wherein the unmanaged executable binary comprises instructions to kill an instance of the unmanaged executable binary if the security scan detects a security failure (Mircescu, paragraph 47, prevents code from executing).
Regarding claim 10, the combination of Mircescu and Tanda discloses wherein the unmanaged executable binary comprises instructions to load an interpreter of the application framework as an object according to an object model (Tanda, paragraph 19, CLR manages code execution).
Regarding claim 11, the combination of Mircescu and Tanda discloses wherein the interpreter is a Microsoft .NET common language runtime (Tanda, paragraph 19, CLR).
Regarding claim 12, Mircescu discloses one or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to: provide a main 
Mircescu does not explicitly state that the framework is a .NET framework with a main .NET library.  However, hooking in a .NET framework to prevent calls to malicious modules was well known in the art as evidenced by Tanda.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mircescu by adding the ability that the framework is a .NET framework with a main .NET library as provided by Tanda (see paragraph 60, .NET Framework).  One of ordinary skill in the art would have recognized the benefit that providing such hooking in a .NET framework would assist in providing enhanced visibility and protection from malware (see Tanda, paragraph 12).

Regarding claim 13, the combination of Mircescu and Tanda discloses wherein the operating system is a Microsoft Windows operating system (Mircescu, paragraph 36, Windows, and paragraph 48, computer program instance executes in Windows).
Regarding claim 14, the combination of Mircescu and Tanda discloses wherein the target directory is a local directory of an executable object that provides the unmanaged executable process (Mircescu, paragraph 48, library loaded to memory operating system process).
Regarding claim 15, the combination of Mircescu and Tanda discloses wherein the security regimen comprises an antivirus scan of the one or more DLLs (Mircescu, paragraph 89, anti-malware engine scans modules based on parameters).
Regarding claim 16, the combination of Mircescu and Tanda discloses wherein the security regimen further comprises terminating the unmanaged executable process if any library fails the security regimen (Mircescu, paragraph 47, prevents code from executing).
Regarding claim 17, the combination of Mircescu and Tanda discloses wherein the security regimen comprises hashing a library and comparing the hash to known malicious software (Mircescu, paragraph 70, identification indicator is hash, and paragraph 71, retrieves module reputation based on indicator).
Regarding claim 18, the combination of Mircescu and Tanda discloses wherein the security regimen comprises querying a reputation cache for a reputation for a library (Mircescu, paragraph 71, retrieves module reputation from cache).
Regarding claim 19, Mircescu discloses a method of providing enhanced security to a framework that searches a target directory for shared libraries by name, and attempts to load any shared libraries found outside a purview of a main process (paragraph 48, computer program 
Mircescu does not explicitly state that the framework is a .NET framework with a main .NET process.  However, hooking in a .NET framework to prevent calls to malicious modules was well known in the art as evidenced by Tanda.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mircescu by adding the ability that the framework is a .NET framework with a main .NET process as provided by Tanda (see paragraph 60, .NET Framework).  One of ordinary skill in the art would have recognized the benefit that providing such hooking in a .NET framework would assist in providing enhanced visibility and protection from malware (see Tanda, paragraph 12).
Regarding claim 20, the combination of Mircescu and Tanda discloses wherein the operating system is a Microsoft Windows operating system (Mircescu, paragraph 36, Windows, and paragraph 48, computer program instance executes in Windows).


Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Victor Lesniewski/Primary Examiner, Art Unit 2493